     Case 18-27663-SLM          Doc 24     Filed 12/14/18 Entered 12/14/18 13:11:17             Desc Main
                                           Document Page 1 of 2
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Marie-Ann Greenberg MAG-1284
Chapter 13 Standing Trustee
30 TWO BRIDGES ROAD
SUITE 330                                                                  Order Filed on December 14,
                                                                          2018 by Clerk, U.S. Bankruptcy
FAIRFIELD, NJ 07004-1550                                                   Court - District of New Jersey
973-227-2840


IN RE:                                                       Case No.: 18-27663SLM
 ALFRED BOEVI LAWSON
                                                             Hearing Date: 12/12/2018

                                                             Judge: STACEY L. MEISEL




                             INTERIM ORDER ON CONFIRMATION HEARING

   The relief set forth on the following pages, numbered two (2) is hereby ORDERED.




      DATED: December 14, 2018
       Case 18-27663-SLM          Doc 24     Filed 12/14/18 Entered 12/14/18 13:11:17              Desc Main
 Debtor(s): ALFRED BOEVI LAWSON              Document Page 2 of 2

 Case No.: 18-27663SLM
 Caption of Order:  INTERIM ORDER ON CONFIRMATION HEARING

       THIS MATTER having been scheduled before the Court on 12/12/2018 for a Hearing on Confirmation, and
good sufficient cause having been shown, it is:


     ORDERED, that Debtor must file a modified plan or convert case to Chapter 7 by 12/26/18 or the case will be
     dismissed upon certification of the Trustee with 14 days notice to debtor(s) and debtor’s attorney.
